Case 2:18-cv-00077-GJQ-MV ECF No. 52 filed 01/22/20 PageID.227 Page 1 of 16



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

JACOB A. FAWFAW #511339,                                 Case No. 2:18-cv-00077

              Plaintiff,                                 Hon. Gordon J. Quist
                                                         U.S. District Judge

      v.

UNKNOWN OBIDEN, et al.,

              Defendants.
                                      /

                       REPORT AND RECOMMENDATION

      I.    Introduction

      This is a civil rights action brought by state prisoner Jacob A. Fawfaw

pursuant to 42 U.S.C. § 1983.      Fawfaw says that while he was confined in the

Baraga Correctional Facility during November of 2017, Defendants Sergeant Mathew

Obiden and Corrections Officer Timothy Maki violated his Eighth Amendment rights

by failing to protect him from self-harm.   Defendants filed a motion for summary

judgment.     (ECF No. 41.)     I respectfully recommend that the Court grant the

motion for summary judgment and dismiss this case.

      II.    Factual Allegations

      On November 11, 2017, Fawfaw cut himself with a razor blade across his throat

and chest.    Fawfaw says that Corrections Officer Snarsky was working in his wing

and that Nurse Riley placed him on “suicide prevention” pursuant to policy.   (ECF

No. 1, PageID.5.) Fawfaw complained to Corrections Officer Mackey about being


                                          -1-
    Case 2:18-cv-00077-GJQ-MV ECF No. 52 filed 01/22/20 PageID.228 Page 2 of 16



placed in a dirty cell. 1 (Id.) Fawfaw says that Officer Mackey refused to move him

to a different cell, so Fawfaw responded by cutting himself with a razor blade he had

hidden in his mouth.       (Id.)   Officer Mackey called the nurse and videotaped the

incident.      (Id.) Fawfaw says that this happened three times.       (Id.)

         A prisoner observation aide (POA) was assigned to observe Fawfaw while he

was on suicide watch.     (Id.) Fawfaw says that he asked the POA to get him medical

treatment.     (Id.)   Fawfaw says that the prisoner went to get help, but returned

shortly thereafter.     Fawfaw says that the POA told him that Defendant Maki said

that Fawfaw should kill himself.       (Id.) Fawfaw says that with Defendant Maki’s

“direct order,” he began to cut his neck and upper chest with a razor blade.        (Id.)

Fawfaw says that he began to “bleed profusely” and hit the emergency response

button and banged on the cell door.      (Id.)

         Fawfaw says thatDefendant Maki came to his cell between the hours of 11:00

p.m. and 1:00 a.m. and said he should “cut deeper, kill yourself, nobody is going to

help you, and to try harder.”        (Id.)   Fawfaw says that Defendant Maki called

Fawfaw a “CSC boy” in an attempt to make him a target for other inmates.            (Id.)

Fawfaw believes that Defendant Maki watched on the surveillance screen while

Fawfaw cut his throat with a razor blade.        (Id.)

         Fawfaw says that Corrections Officer White 2 observed him cutting his suicide

blanket into a rope to try and hang himself.       (Id.) Fawfaw says that although White


1     Fawfaw refers to Officer Mackey. It is unclear if he is referring to Defendant
Maki or a different individual.
2     White is not a defendant in this case.

                                             -2-
Case 2:18-cv-00077-GJQ-MV ECF No. 52 filed 01/22/20 PageID.229 Page 3 of 16



attempted to reason with him, he was not responsive, but did inform White that he

needed medical attention.     (Id.)

      Later, when Defendant Obiden made rounds, Fawfaw says he informed Obiden

about the mistreatment, including the dirty cell, and requested medical treatment.

(Id.) Fawfaw says that he showed Defendant Obiden that he had a razor blade and

Defendant Obiden walked away from the cell.       (Id.) Fawfaw says he did not see

Defendant Obiden again that night.     (Id.)

      Fawfaw says that during the morning of November 12, 2017, Nurse Corrigan

asked Fawfaw if he wished to see a psychologist by video conference.   (Id., PageID.6.)

Fawfaw told her that she needed to look at his wounds to stop the bleeding and that

his cell was not sanitary.   (Id.) Fawfaw says that Nurse Corrigan told him that the

sanitation of his cell was a custody issue and she could not move him.    (Id.) After

the video conference, Fawfaw was moved to a new cell.    (Id.)

      III.   Summary Judgment Standard

      Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan,

421 F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.


                                         -3-
Case 2:18-cv-00077-GJQ-MV ECF No. 52 filed 01/22/20 PageID.230 Page 4 of 16



242, 251-52 (1986)). The court must consider all pleadings, depositions, affidavits,

and admissions on file, and draw all justifiable inferences in favor of the party

opposing the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986); Twin City Fire Ins. Co. v. Adkins, 400 F.3d 293, 296 (6th Cir.

2005).

         IV.   Eighth Amendment

         Fawfaw argues that his Eighth Amendment rights were violated by

Defendants when they failed to protect him from self-harm, encouraged him to harm

himself, failed to provide him medical care or treatment, and refused to remove him

from the dirty observation cell.

         The Eighth Amendment imposes a constitutional limitation on the power of

the states to punish those convicted of crimes.   Punishment may not be “barbarous”

nor may it contravene society’s “evolving standards of decency.”          Rhodes v.

Chapman, 452 U.S. 337, 345-46 (1981).          The Amendment, therefore, prohibits

conduct by prison officials that involves the “unnecessary and wanton infliction of

pain.”    Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting

Rhodes, 452 U.S. at 346).    The deprivation alleged must result in the denial of the

“minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also

Wilson v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998).   The Eighth Amendment is

only concerned with “deprivations of essential food, medical care, or sanitation” or

“other conditions intolerable for prison confinement.”     Rhodes, 452 U.S. at 348

(citation omitted).   Moreover, “[n]ot every unpleasant experience a prisoner might


                                         -4-
Case 2:18-cv-00077-GJQ-MV ECF No. 52 filed 01/22/20 PageID.231 Page 5 of 16



endure while incarcerated constitutes cruel and unusual punishment within the

meaning of the Eighth Amendment.”      Ivey, 832 F.2d at 954.

      The Eighth Amendment obligates prison authorities to provide medical care to

incarcerated individuals, as a failure to provide such care would be inconsistent with

contemporary standards of decency.    Estelle v. Gamble, 429 U.S. 102, 103-04 (1976).

The Eighth Amendment is violated when a prison official is deliberately indifferent

to the serious medical needs of a prisoner.   Id. at 104-05; Comstock v. McCrary, 273

F.3d 693, 702 (6th Cir. 2001).

      A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994).      To satisfy the

objective component, the plaintiff must allege that the medical need at issue is

sufficiently serious.   Id.   In other words, the inmate must show that he is

incarcerated under conditions posing a substantial risk of serious harm.      Id.   The

objective component of the adequate medical care test is satisfied “[w]here the

seriousness of a prisoner’s need[ ] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cty., 390 F.3d 890, 899 (6th Cir. 2004).      If the plaintiff’s

claim, however, is based on “the prison’s failure to treat a condition adequately, or

where the prisoner’s affliction is seemingly minor or non-obvious,” Blackmore, 390

F.3d at 898, the plaintiff must “place verifying medical evidence in the record to

establish the detrimental effect of the delay in medical treatment.” Napier v. Madison

Cty., 238 F.3d 739, 742 (6th Cir. 2001) (internal quotation marks omitted).




                                        -5-
Case 2:18-cv-00077-GJQ-MV ECF No. 52 filed 01/22/20 PageID.232 Page 6 of 16



       The subjective component requires an inmate to show that prison officials have

“a sufficiently culpable state of mind in denying medical care.” Brown v. Bargery,

207 F.3d 863, 867 (6th Cir. 2000) (citing Farmer, 511 U.S. at 834).        Deliberate

indifference “entails something more than mere negligence,”, but can be “satisfied by

something less than acts or omissions for the very purpose of causing harm or with

knowledge that harm will result.”    Farmer, 511 U.S. at 835. Under Farmer, “the

official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.”    Id. at

837.

       Not every claim by a prisoner that he has received inadequate medical

treatment states a violation of the Eighth Amendment.    Estelle, 429 U.S. at 105.   As

the Supreme Court explained:

       [A]n inadvertent failure to provide adequate medical care cannot be said
       to constitute an unnecessary and wanton infliction of pain or to be
       repugnant to the conscience of mankind. Thus, a complaint that a
       physician has been negligent in diagnosing or treating a medical
       condition does not state a valid claim of medical mistreatment under the
       Eighth Amendment.          Medical malpractice does not become a
       constitutional violation merely because the victim is a prisoner. In
       order to state a cognizable claim, a prisoner must allege acts or
       omissions sufficiently harmful to evidence deliberate indifference to
       serious medical needs.

Id. at 105-06 (quotations omitted).     Thus, differences in judgment between an

inmate and prison medical personnel regarding the appropriate medical diagnoses or

treatment are not enough to state a deliberate indifference claim.       Sanderfer v.

Nichols, 62 F.3d 151, 154-55 (6th Cir. 1995); Ward v. Smith, No. 95-6666, 1996 WL

627724, at *1 (6th Cir. Oct. 29, 1996). This is so even if the misdiagnosis results in

                                        -6-
Case 2:18-cv-00077-GJQ-MV ECF No. 52 filed 01/22/20 PageID.233 Page 7 of 16



an inadequate course of treatment and considerable suffering.              Gabehart v.

Chapleau, No. 96-5050, 1997 WL 160322, at *2 (6th Cir. Apr. 4, 1997).

      The Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner

received inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5

(6th Cir. 1976).    If “a prisoner has received some medical attention and the dispute

is over the adequacy of the treatment, federal courts are generally reluctant to second

guess medical judgments and to constitutionalize claims which sound in state tort

law.” Id.; Rouster v. Saginaw Cty., 749 F.3d 437, 448 (6th Cir. 2014).      “Where the

claimant received treatment for his condition, as here, he must show that his

treatment was ‘so woefully inadequate as to amount to no treatment at all.’”

Mitchell v. Hininger, 553 F. App’x 602, 605 (6th Cir. 2014) (quoting Alspaugh v.

McConnell, 643 F.3d 162, 169 (6th Cir. 2011)).      The Sixth Circuit held that where

ongoing treatment for a medical condition has been provided, the Eighth Amendment

requires a showing that the care was “so grossly incompetent, inadequate, or

excessive as to shock the conscience or to be intolerable to fundamental fairness.”

Rhinehart v. Scutt, 894 F.3d 721, 737 (6th Cir. 2018) (citing Miller v. Calhoun Cty.,

408 F.3d 803, 819 (6th Cir. 2005)).

      A claim of deliberate indifference to serious medical needs can arise in a variety

of circumstances.    The prison-suicide scenario provides one variation of this cause of

action.

      Generally, the deliberate indifference issue in inmate suicide cases
      arises under one of two broad fact situations. First is a suicide or

                                          -7-
Case 2:18-cv-00077-GJQ-MV ECF No. 52 filed 01/22/20 PageID.234 Page 8 of 16



         attempt that occurs when jailers failed to discover the decedent’s
         suicidal tendencies. Second is a suicide or attempt that occurs when
         jailers have discovered the tendencies and have taken preventive
         measures. The legal inquiry is the same in both sets of cases: whether
         the jailers were deliberately indifferent to the risk of suicide.

         ....

         It is deceivingly inviting to take the suicide, ipso facto, as conclusive
         proof of deliberate indifference. However, where suicidal tendencies are
         discovered and preventive measures taken, the question is only whether
         the measures taken were so inadequate as to be deliberately indifferent
         to the risk. The suicide is not probative of that question—we can
         conceive of cases wherein jailers are deliberately indifferent and yet the
         attempted suicide fails. Cf. Bell, 741 F.Supp. 1354 (fact question
         remained precluding summary judgment). Just as that failure would not
         disprove deliberate indifference on the part of the jailers, neither does a
         success prove it. In fact, tying the suicide to proof of deliberate
         indifference is tantamount to requiring jailers to provide suicide-proof
         institutions.

Rellergert by Rellergert v. Cape Girardeau Cty., Mo., 924 F.2d 794, 796 (8th Cir. 1991)

(footnote and citation omitted).

           V.   Analysis

         In this case, Fawfaw attributes troubling statements and acts to Defendants.

He alleges that Defendants did not stop him from self-harm and were essentially

attempting to goad him into killing himself.      Fawfaw’s allegations do not, however,

square with the undisputed evidence contained in the record.

         The medical records show that Fawfaw was seen by a nurse on November 11,

2017 at 11:54 p.m., for superficial wounds to his face, neck, shoulders, and chest.

The wounds were cleaned and pressure was applied to stop the bleeding. Fawfaw

said that he had been cutting himself because it made him feel good and helps him to

relax.    According to the medical records, Fawfaw was placed in observation and


                                            -8-
Case 2:18-cv-00077-GJQ-MV ECF No. 52 filed 01/22/20 PageID.235 Page 9 of 16



assigned a constant POA at that time. (ECF No. 42-2, PageID.184-185.) The medical

records associated with this first visit with medical staff is shown below.




(ECF No. 42-2, PageID.184.)

      Fawfaw was also referred to mental health services. The associated referral is

shown below.




                                         -9-
Case 2:18-cv-00077-GJQ-MV ECF No. 52 filed 01/22/20 PageID.236 Page 10 of 16




(Id., PageID.187.)

      Fawfaw was then examined by Nurse Corrigan on November 12, 2017, at

8:36 a.m.    This examination revealed no infection but some slight bleeding in some

locations.   The areas were cleaned and a dressing was applied.   Fawfaw said he had

cut himself with a razor that he had thrown down the toilet. The observation cell

was searched, but a razor was not found. (Id., PageID.191-193.) The associated

record is shown below.




                                        - 10 -
Case 2:18-cv-00077-GJQ-MV ECF No. 52 filed 01/22/20 PageID.237 Page 11 of 16




(Id., PageID.193.)

      Fawfaw had a psychological and suicide risk evaluation by a Qualified Mental

Health Professional at 10:25 a.m. on November 12, 2017.        Fawfaw explained that

he had been cutting for years because it helped him get rid of depression. Fawfaw

denied suicidal thoughts or ideations.   His risk level was lowered to a moderate level

risk of suicide or self-injury.   Fawfaw was placed in an observation cell with a

minimum of 15-minute variable rounds by an officer.            (Id., PageID.195-196.)




                                         - 11 -
Case 2:18-cv-00077-GJQ-MV ECF No. 52 filed 01/22/20 PageID.238 Page 12 of 16



Fawfaw’s suicide risk evaluation form from the morning of November 12 is shown

below.




(Id., PageID.195.)


                                    - 12 -
Case 2:18-cv-00077-GJQ-MV ECF No. 52 filed 01/22/20 PageID.239 Page 13 of 16



      In summary, the medical records show that prison staff other than the named

Defendants treated Fawfaw’s physical injuries and assessed his risk for suicide or

self-harm.     As outlined above, Fawfaw was seen by medical staff at 11:56 p.m. on

November 11, and then at 8:36 a.m. and 10:25 a.m. on November 12.       He was placed

in an observation cell after his first examination and provided with a POA to watch

him closely.     Fawfaw’s statements to medical staff indicated that he had been

cutting himself for years and that he was not suicidal. (Id.)

      Fawfaw attributes troubling statements to Defendants.       Regardless of what

they might have said, Fawfaw was seen by professional medical staff and treated for

the symptoms – mental and physical – he displayed.      His condition was sufficiently

stable to allow staff to assess his suicide risk level as moderate by the morning of

November 12.      (Id.) The undersigned concludes that the named Defendants cannot

be deliberately indifferent to Fawfaw’s serious medical needs when Fawfaw was

receiving treatment by medical staff who are not named as defendants.      As noted in

a 2014 opinion from the District of Delaware, “[p]rison administrators cannot be

deliberately indifferent ‘simply because they failed to respond directly to the medical

complaints of a prisoner who was already being treated by the prison doctor.’” Parkell

v. Morgan, 47 F. Supp. 3d 217, 223 (D. Del. 2014), aff'd, 682 F. App’x 155 (3d Cir.

2017) (quoting Durmer v. O'Carroll, 991 F.2d 64, 69 (3d Cir.1993)). That reasoning

applies here.     As noted above, Fawfaw was seen by medical staff on multiple

occasions on November 11 and 12, and they treated his conditions.




                                        - 13 -
Case 2:18-cv-00077-GJQ-MV ECF No. 52 filed 01/22/20 PageID.240 Page 14 of 16



      Perhaps Fawfaw is suggesting that Defendants were undercutting efforts by

medical staff by goading him to kill himself. But the records reflect that Fawfaw

said nothing of the kind when he spoke to medical staff. To the contrary, according

to the records, he was relaxed and denied suicidal thoughts or ideations. (ECF No.

42-2, PageID.195.)

      Fawfaw may also be claiming that Defendants allowed him to retain a razor or

some type of cutting tool, thus enabling a suicide attempt or self-harm.    Defendant

Maki’s affidavit states that all prisoners sent to the observation unit are strip-

searched for weapons and contraband.      (ECF No. 42-4, PageID.2014.) Maki also

says that a POA was assigned to watch Fawfaw.          (Id.)   And, as outlined above,

Fawfaw was repeatedly seen by medical staff.     Fawfaw does not dispute these points.

Fawfaw obviously found some way to cut himself.         But he managed to hide this

cutting implement from Maki, the POA and medical staff.             Maki’s claim that

Defendants knew about a razor and allowed him to keep it is inconsistent with the

undisputed facts and, in the opinion of the undersigned, is insufficient to establish a

genuine issue of material fact.

      The undersigned accordingly concludes that no genuine issue of material fact

exists with respect to Fawfaw’s deliberate indifference claims against Defendants.

      VI.   Qualified Immunity

      As an alternative argument, Defendants move to dismiss Fawfaw’s damages

claims by asserting qualified immunity from liability.         “Under the doctrine of

qualified immunity, ‘government officials performing discretionary functions


                                        - 14 -
Case 2:18-cv-00077-GJQ-MV ECF No. 52 filed 01/22/20 PageID.241 Page 15 of 16



generally are shielded from liability from civil damages insofar as their conduct does

not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.’”       Phillips v. Roane County, 534 F.3d 531, 538 (6th

Cir.2008) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).        Determining

whether the government officials in this case are entitled to qualified immunity

generally requires two inquiries: “First, viewing the facts in the light most favorable

to the plaintiff, has the plaintiff shown that a constitutional violation has occurred?

Second, was the right clearly established at the time of the violation?” Id. at 538-39

(citing Silberstein v. City of Dayton, 440 F.3d 306, 311 (6th Cir.2006).

       “A right is ‘clearly established’ for qualified immunity purposes if ‘it would be

clear to a reasonable officer that his conduct was unlawful in the situation he

confronted.’” Humphrey v. Mabry, 482 F.3d 840, 847 (6th Cir. 2007) (quoting Saucier

v. Katz, 533 U.S. 194, 202, 121 S. Ct. 2151, 2156 (2001)). The inquiry whether the

right was clearly established “must be undertaken in light of the specific context of

the case, not as a broad general proposition.” Saucier, 533 U.S. at 201, 121 S. Ct. at

2156; see also Plumhoff v. Rickard, 572 U.S. 765, 779, 134 S. Ct. 2012, 2023 (2014)

(directing courts “not to define clearly established law at a high level of generality,

since doing so avoids the crucial question whether the official acted reasonably in the

particular circumstances that he or she faced”) (internal quotation marks and

citations omitted). Thus, the doctrine of qualified immunity “protects all but the

plainly incompetent or those who knowingly violate the law.” Humphrey, 482 F.3d at

847 (internal quotation marks omitted).


                                         - 15 -
Case 2:18-cv-00077-GJQ-MV ECF No. 52 filed 01/22/20 PageID.242 Page 16 of 16



      “The relevant inquiry is whether existing precedent placed the conclusion” that

the defendant violated the plaintiff’s rights “in these circumstances ‘beyond debate.’”

Mullenix v. Luna, 36 S.Ct. 305, 309 (2015), citing Ashcroft v. al-Kidd, 563 U.S. 731,

741 (2011). In the undersigned’s opinion Defendants are entitled to the defense of

qualified immunity from liability.     Fawfaw has failed to show that any of the

Defendants acted with deliberate indifference towards his medical needs, failed to

protect him from a known harm, or subjected him to conditions of confinement that

violated the Eighth Amendment.

      VIII.   Recommendation

      It is respectfully recommended that the Court grant Defendants’ motion for

summary judgment and dismiss this case.

      NOTICE TO PARTIES:         Objections to this Report and Recommendation must

be served on opposing parties and filed with the Clerk of the Court within fourteen

(14) days of receipt of this Report and Recommendation.      28 U.S.C. ' 636(b)(1)(C);

Fed. R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b).     Failure to file timely objections

constitutes a waiver of any further right to appeal.    United States v. Walters, 638

F.2d 947 (6th Cir. 1981).   See also Thomas v. Arn, 474 U.S. 140 (1985).



Dated:    January 22, 2020                            /s/ Maarten Vermaat
                                                     MAARTEN VERMAAT
                                                     U.S. MAGISTRATE JUDGE




                                        - 16 -
